                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
                                                                              DOC#:
                                                                              DATE FILED: Zfj.[J()u;I
                                                                                              d

UNITED STATES DISTRICT COURT                                                                7
SOUTHERN DISTRICT OF NEW YORI(
 ----------------------------------------------------------- X

 JAMES GRANT,

                                    Plaintiff,
                                                                  1:19-cv-04334 (ALC)
                       -against-
                                                                  ORDER
 CITY OF NEW YORI(, ET AL.,

                                    Defendants.

                                                            x

ANDREW L. CARTER, JR., United States District Judge:

         The Court is in receipt of Defendants' letter dated February 3, 2020. ECF No. 35.

Plaintiff is hereby ORDERED to respond to said letter on or before February 13, 2020.

SO ORDERED.

Dated:      February 12, 2020
            New York, New York

                                                                 ANDREW L. CARTER, JR.
                                                                 United States District Judge
